203 S.E.2d 650 (1974)
21 N.C. App. 208
NATIONWIDE MUTUAL INSURANCE COMPANY
v.
Pauline Poole BULLOCK et al.
No. 737SC613.
Court of Appeals of North Carolina.
April 3, 1974.
*651 Battle, Winslow, Scott & Wiley, P. A. by J. B. Scott, Rocky Mount, Robert R. Gardner, Regional Claims Attorney, Raleigh, attorneys for plaintiff appellee.
Narron, Holdford, Babb & Harrison by William H. Holdford and Henry C. Babb, Jr., Farris, Thomas & Farris by Allen G. Thomas, Wilson, attorneys for defendant appellants.
VAUGHN, Judge.
On plaintiff's motion for summary judgment the court considered the pleadings, stipulations and depositions of Pauline Bullock and Bertha Poole Bartlett, the operator and owner respectively of the vehicle involved in the accident.
Under the terms of the policy issued to Pauline Bullock's husband, Pauline's liability for the accident in question was not insured if the vehicle owned by Bertha Poole Bartlett was furnished for her regular use. Plaintiff's motion for summary judgment should not have been granted if there existed a genuine question of fact material to this issue.
The documents before the trial judge can be fairly said to establish the following as uncontroverted facts. Pauline Bullock lives with her husband, Wade, who purchased the policy in question and owns a motor vehicle. Bertha Poole Bartlett is Pauline's aunt. She is physically unable to operate a motor vehicle. One of her legs has been removed, her physical condition is poor, and it is necessary for her to have someone take her for the medical treatments she receives at various facilitites. About June 1971, she bought the car which was involved in the accident. Two or three weeks after Bartlett bought the vehicle, it was delivered to Pauline who kept it at her residence from that time until the accident occurred on 16 October 1971. Bartlett turned the car over to Pauline so that she would have someone to take her to receive medical treatment and go on other errands for her. Pauline regularly drove the car to and from her place of employment. She also used the car on other trips which were for her own personal benefit. On most of these occasions she asked for and received permission from Bartlett. On the day of the accident she had driven the car to work. After work she had driven the car to two separate places to gather vegetables. Defendant Mercer was with her. After gathering the vegetables, the pair drove to a grill to get something to eat. The accident occurred after they left the grill. Pauline drove the car to work so that if Bartlett needed help she could go directly to her assistance and kept the car at her home for the same reason. She had responded to such calls from her place of employment and from her home. She also used the car for other personal errands for Bartlett. Pauline paid for all gasoline and oil.
Appellant contends that a material question exists as to whether the car was placed with Pauline for her regular use or was placed with her for the sole purpose of enabling her to be of assistance to Bartlett. Under the facts of this case, it is our opinion that Bartlett's reason or motive for placing the car with Pauline has little bearing on the risk assumed by plaintiff-insurer when it issued the policy to Pauline's husband, Wade Bullock. "The clear import of the provision excluding coverage of another's automobile which is furnished the insured for his `regular use' is to provide coverage to the insured while engaged in only an infrequent or merely casual use of another's automobile for some quickly achieved purpose but to withhold it where the insured uses the vehicle on a more permanent and reoccurring basis." Devine v. Casualty & Surety Co., 19 N.C.App. 198, 198 S.E.2d 471, cert. den. *652 284 N.C. 253, 200 S.E.2d 653. Coverage depends upon the availability of the car for use by Pauline and the frequency of its use by her. Whisnant v. Insurance Co., 264 N.C. 195, 141 S.E.2d 268.
It is undisputed that the unowned car was placed in the exclusive possession of Pauline and was available for her use for over three months. The frequency of her use of the car is also undisputed. Pauline used the car daily for transportation to and from her place of employment and for other personal trips. That this use was with the permission of the owner and was for the principal purpose of making it easy for Pauline to be of assistance to the owner affects neither the availability nor frequency of the use of this unowned vehicle.
Affirmed.
MORRIS and HEDRICK, JJ., concur.